IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


MISTER DEVOIN PAIGE,

             Appellant,

 v.                                                  Case No. 5D15-3354

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 29, 2015

Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Mister Paige appeals his sentence arguing that, since he was not charged with a

drug offense and no evidence was presented that he was a chronic substance abuser,

he did not qualify to receive drug offender probation. See § 948.20 Fla. Stat. (2014);

Green v. State, 178 So. 3d 467 (Fla. 1st DCA 2015). The State properly concedes error.
Accordingly, we remand this matter to the trial court to strike the drug offender probation

order and enter a standard probation order.

      AFFIRMED in part; REVERSED in part; REMANDED.



SAWAYA, PALMER and COHEN, JJ., concur.




                                              2